Per Curiam.

Upon the trial the defendant was allowed over objection and exception to disclose communications made by his client to him and his advice given thereon in the course of his professional employment. This disclosure was contrary to section 835 of the Code of Civil Procedure. The evidence was offered' for the purpose of aiding the defendant in his contention and it may have done so. Therefore, the judgment is reversed, and a new trial is ordered, with costs to appellant to abide the event.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.